DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 11/30/2020 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered. 
Response to Amendment
This action is in response to the amendment filed 11/30/2020 from which Claims 1-7 and 9, are pending of which claims 1 and 5 were amended.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 11/30/2020.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,635,572, Ohnishi (hereinafter “Ohnishi”) in view of JP2002-307606, Shimizu et al. further in view of U.S. 2011/0008630, Okazaki et al (hereinafter “Okazaki”) evidenced by U.S. 2003/0215644, Deshpande et al (hereinafter “Deshpande”) further in view of U.S. 2003/0175488, Asthana et al. (hereinafter “Asthana”).   
For JP 2002-307606 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Shimizu”.  
Regarding Claims 1-4, Ohnishi discloses in the entire document particularly in the abstract and claims and at Col. 1 last full ¶; ¶ bridging Cols 1-2, Col. 2, lines 20-54; Col. 5, lines 10-23, 38-51; Col. 6, lines 55-67 and Col. 11, line 20 to Col. 12, line 31 a top coating composition prepared by incorporating a specified organosilicate of formula: 
    PNG
    media_image1.png
    91
    118
    media_image1.png
    Greyscale
, where R is same or different and is hydrogen atom or a monovalent hydrocarbon group having 1 to 10 carbon atoms, and/or its condensate into an organic coating composition, a film formed from said top coating composition being such that a surface of the film, which has been subjected to an acid treatment, shows a contact angle to water of 70º or less; and a film-forming process which comprises coating said top coating composition onto a substrate to form a film, followed by treating the surface {i.e. for Claim 4}.  The curable resin composition in the reactively curable coating composition may include ones obtained by incorporating a curing catalyst into a resin or resin mixture (hereinafter may be referred to as "a base resin") containing silanol group and/or hydrolyzable silyl group, hydroxyl group and epoxy group as the essential functional group component.  The curable resin composition is capable of forming such a film that the base resin is combined with organosilicate or a condensate thereof and provides such advantages as to show good stain resistance over a long period of time.  The base resin may include, for example, 1 a resin mixture (hereinafter may be referred to as "a resin 1") containing a hydroxyl In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).   Should applicant argue criticality of molecular weight, it will be noted that applicant’s examples do not indicate or suggest a critical molecular weight.  Such data has little to no probative value.  
of pending Claim 2.  Also given for these two organoalkoxysilanes that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here such a 1:1 ratio would provide a number of aryl groups directly bonded to Si atoms to a number alkyl groups of 50% of the 80% of the silanol silicone in the coating composition. This range overlaps that of pending Claim 3.  For 
From Col. 11, lines 34-60 the top coating composition is coated onto a substrate, followed by forming a cured film at room temperature or by heating.  When exposed outdoors, a contact angle to water of the film surface is slowly reduced due to an acid ingredient such as an acid rain, and the film surface is prevented from being stained.  Preferably the film is treated with an acid beforehand prior to being exposed outdoors.  The prior acid treatment results in making it possible to prevent stain of the film surface from the beginning.  The top coating composition of the present invention is such that the surface of the finally formed cured film is treated with acid, so that the resulting film surface may have a contact angle to water of 70º or less, preferably 20º to 65º.  The substrate to coat the above top coating composition may broadly include inorganic substrates such as glass, slate, concrete and the like; metal substrates, for example, metals such as aluminium, steel, tin, copper, stainless steel and the like, such metals as to be obtained by plating zinc, tin, chromium, etc. onto a surface of steel, and such metals as to treat a surface of steel, etc. with chromic acid, phosphoric acid, etc.; plastic substrates.   
However Ohnishi does not expressly disclose an amount of silanol with the silicone or hydroxyl group containing resin.   
Shimizu directed to OH containing polysiloxane or silicone coated steel sheet like Ohnishi as disclosed in the abstract and at 0001, 0005-0010, 0013-0017 for a coated steel panel showing excellent heat resistance even in a temperature region of 300-500ºC and also having processability required for precoating.  The coated steel sheet is used as a heating cooking appliance, a heating appliance, an air conditioner, an automobile exhaust system part, etc., and has excellent workability and heat resistance.  The coated steel panel is constituted by forming a composite resin coating film, which consists of a methylsilicone resin A containing a silanol or ethoxy group in a ratio of 0.6-1.1 per one Si atom and a methylphenylsilicone resin B with a molecular weight of 1,000 or more containing a silanol or ethoxy group {overlapping the molecular weight of 700 to 50,000 as in the pending claims) in a ratio of 0.001-0.3 per one Si atom, on the surface of a steel panel.  The methylsilicone resin A and the methylphenylsilicone resin B are preferably mixed or polymerized so that a resin component ratio A/B becomes 0.4-2.5.  Within this range of A/B, the silanol is from 0.6-1.1 for A and 0.001-0.3 for A/B, the combination would range from for 0.4 from 0.6 at 40% (less than ½ A to B) and 0.001 at 60% (more than double A to B) or from 0.24 + 0.002=0.242 silanol for the blend to higher amounts of silanol per Si atoms at a 2.5 A/B blend.  Therefore this range up to higher amounts of silanol per Si atoms overlaps that of the pending claims of silanol in silicone resin at 5 to 50 mol% to total number of silicon atoms.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Ohnishi to have a method of 
However Ohnishi as modified does not expressly disclose a cured coating that is flame treated.  
Okazaki directed to hydrophilic films as is Ohnishi for metals discloses in the abstract a hydrophilic film that has high adhesion to inorganic materials and is safer and excellent in transparency and also exhibits both very high hydrophilicity and abrasion resistance, and also provides a laminate including the hydrophilic film.  The hydrophilic film is produced by applying a specific hydrophilic compound (c) having an acryloyl group and a potassium sulfonate group or the like to a surface of a layer formed from a mixture containing a silane 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here acid treatment and flame treatment of silicone containing hydrophilic layers or film has the same purpose of having high hydrophilicity and abrasion resistance for use as a pollution-preventing (self-cleaning) material {i.e. anti-staining}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Ohnishi as modified to have a method of top coating metal substrate with a composition of organosilicate and condensate in silicone with silanol which can also have polyester or acrylic as a cured film treated with acid, where the amount of silanol from a blend of methylsilicone resin A and the methylphenylsilicone resin B for the silanol with the silicone or hydroxyl group containing resin of Ohnishi provides an amount of silicone from 0.242 per silicon atoms to higher amounts overlapping the mol% of 5 to 50% for a resin and with an overlapping Mn of 1,000 to 100,000, as afore-described, where from Okazaki the cured silicone top coating of Ohnishi as modified is flame treated with or instead of the acid treatment of Ohnishi motivated to obtain high hydrophilicity and abrasion resistance for use as a pollution-preventing (self-cleaning) material {i.e. anti-staining} as for the method 
However Ohnishi as modified does not expressly disclose the amount of flame treatment.  
Asthana discloses in the abstract and at ¶s 0024-0028, 0092-0093, and 0115-0116 multilayer articles comprising a coating layer comprising resorcinol arylate chain members bound to a support substrate via an optional intermediate tie layer.  Adhesion between the layers of the multilayer article is enhanced by modifying at least a part of a surface of at least one of the layers in the multilayer article by a technique selected from at least one of: surface adhesive treatment, surface corona treatment, flame treatment, plasma surface treatment, vacuum deposition treatment, ionization radiation, chemical surface treatment, surface abrasion treatment, and surface texturing treating.  From ¶s 0024-0028 the article comprises a substrate which functions as a support layer or a "colored" layer.  The substrate includes but not is limited to one of a film layer or layers, a sheet layer or layers, a multi-wall sheet ("MWS"), a molded polymer substrate, a pre-formed metal substrate or combinations thereof, with the outer weatherable layer comprising resorcinol arylate polyester chain members being adhered to at least one side of the substrate layer.  From ¶ 0092 a protective coating layer may 2.  In one embodiment, this level is about 8,000 to 200,000 J/m2 {reading on 8 to 200 kJ/m2}.  If the amount of flame treatment is not sufficient, the effect of flame treatment is insufficient and enhanced adhesion is not certain.  The coating layer may be applied by a coating process.  This amount of flame treatment overlaps that of the pending claim of from 30 to 1,000 kJ/m2.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Ohnishi as modified to have a method of top coating metal substrate with a composition of organosilicate and condensate in silicone with silanol which can also have polyester or acrylic as a cured film treated with acid, where the amount of silanol from a blend of methylsilicone resin A and the methylphenylsilicone resin B for the silanol with the silicone or hydroxyl group containing resin of Ohnishi provides an amount of silicone from 0.242 per silicon atoms to higher amounts overlapping the mol% of 2 motivated to have adhesion between the layers like silicone and the metal substrate as for the method of Claims 1-4.  The combination of Asthana with Ohnishi as modified has a reasonable expectation of success because both are directed to surface treating techniques for enhancing adhesion with siloxane or silicone resins.      
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “Oxidized Barrier Thin Film from Plasma Grown Polysiloxane Coating over Austenitic Stainless Steel”, L. Guillou et al. (hereinafter “Guillou”) in view of Okazaki evidenced by U.S.2010/0025724, Bae et al. (hereinafter “Bae”) further in view of Ohnishi evidenced by U.S. 2013/0040102 Gleason et al (hereinafter “Gleason”).      
Regarding Claims 5, 7 and 9, Guillou discloses in the entire document particularly in the abstract and at pages 4234-4238 and 4240 polysiloxane films {reading on coating film} were deposited on an AISI316L stainless steel sheet (See page 4234, left col. 2d ¶) {reading on metal sheet} by remote plasma assisted chemical vapour deposition from 1,1,3,3-tetramethyldisiloxane.  Thicknesses up to 5 μm were developed at a maximum growth rate of 400 nm min−1.  The organosilicon films were then treated by remote plasma assisted oxidation and thermal treatment under air.  The remote plasma assisted oxidation modified the surface composition of the coatings but 1.8 which might represent a structure close to amorphous silica.  After the most severe thermal treatment (600 °C), neither desquamation nor cracking of the deposit occurred. The final composite is a steel substrate covered by a coherent layer of silica glass material.  The steel underneath remained nonoxidized which testified of a strong diffusion barrier role vs. O2.  From §s 3.1- 3.2 of pg. 4237 the spectral characterization of fresh pTMDSO films under FT-IR and micro-Raman spectroscopy (Fig. 3) gave results similar to the ones traditionally observed for polysiloxane films.  The absence of a peak at 2145 cm−1 for Si–H bond of the monomer on the Raman spectrum indicates that a fully solid deposit is formed: there is no liquid condensate resulting from an incomplete polymerization of TMDSO.  On the FT-IR spectrum the double peak observed in the spectral range 1000–1200 cm−1 is characteristic of the Si–O–Si asymmetric stretching from a linear form of ((CH3)2SiO)x polymer.  A strongly cross-linked polymer would induce a shift of these peaks toward the 1200 cm−1 area.  Peak positions at 2950, 1400 And 1250 cm−1 correspond to multiple – CH3 stretching and deformation modes (symmetric and asymmetric).  On the basis of this spectroscopic evidence the film is likely to correspond to an amorphous polymeric material made of long linear tangled chains of polydimethylsiloxane {reading on silicone resin}.  The RPAO ageing of various 5 μm thick pTMDSO coatings over AISI316L samples showed that composition and structure of the modified materials underwent only minor modifications. As seen in Section 3.1., xO1.8 and plotted vs. exposure duration (Fig. 5A) for RPAO treated films.  The C content was shifted from circa 1.1 to 0.4 within the first 5 min. Then it remained quite steady and stabilized around a value of 0.3 for longer exposures {reading on cured silicone resin}.  This can be explained by the use of O2 as a carrier during RPECVD; the oxidation is therefore likely to start simultaneously to the coating process and the RPAO ageing can be seen as a finishing step only.  In absence of an in-depth analysis of the composition only temptative models can be proposed to qualitatively describe the evolution of the material from the estimated values of the surface composition.  By considering the XPS analysis depth (denoted by e), a dual homogeneous layers model or a single homogeneous layer can be proposed.  Given the formula SiCxO1.8 where x is 0.3 the formula of SiC0.3O1.8 (1) of the surface reads on the values of x and y for pending claim 5.  Formula 1 reads on the value of x because the ratio of oxygen atoms to carbon atoms is 1.8/.3= 6 which is greater than 0.8.  Also Formula 1 reads on the value of y because the Si-O is greater than the Si-C so the ratio y of Si inorganic is greater than Si organic by value of 1.8 oxygen for bonding with silicon to 0.3 for bonding with silicon or a value of 6 as greater than 0.6.  Applicants specification as filed explains at ¶ 0144 that  the Si2p spectrum is a spectrum observed in the vicinity of 101 to 106 eV when the C1s peak top in the X-ray electron spectroscopic spectrum is corrected to be 285 eV, and it 2p peak at 102.7 eV for organic Si atoms has a ratio of a factor of 6 also reading on “y” of pending claim 5.  Also the atom % of Si from formula 1 is 1 Si to 0.3 C to 1.8 O for a total of Si, N, C, O and Ti atoms of 1+.3+1.8= 3.1, because N and Ti are not recited as being present in the pending claim their value is zero.  So the atom % of Si is 1/3.1 = 32.3% which is greater than 8 atom % as claimed in pending Claim 5.  Also the thickness of the film of up to 5 μm overlaps the range of pending claim 5 at 3 to 30 μm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
However Guillou does not expressly disclose that the steel sheet is zinc based plated steel sheet for Claim 9 or that a polyester or acrylic resin is in the coating film.  
Okazaki, directed to films with an oxygen after treatment on metals as is Guillou, discloses in the abstract a hydrophilic film that has high adhesion to inorganic materials and is safer and excellent in transparency and also exhibits both very high hydrophilicity and abrasion resistance, and also provides a laminate including the hydrophilic film.  The hydrophilic film is produced by applying a specific hydrophilic compound (c) having an acryloyl group and a potassium sulfonate group or the like to a surface of a layer formed from a mixture containing a silane compound (a) including one silicon atom, a mercapto on Claim 9}.      
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here both Guillou and Okazaki have silicon containing polymeric materials for the purpose of coating steel with an after-treatment with oxygen so that the silicon containing polymeric materials can be combined and the organosilane condensate resin of Okazaki can be combined with the tetramethyldisiloxane of Guillou that is cured with post-treatment oxidation.  
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel, as afore-described, where from Okazaki the organosilane condensate resin is combined with the tetramethyldisiloxane of Guillou that is cured with post-treatment oxidation motivated to provide the film coating stainless steel or zinc plated steel with hydrophilicity to render obvious the coating metal of pending Claims 5 and 9.  Furthermore the combination has a reasonable expectation of success because both the tetramethyldisiloxane film of Guillou and the resin organoalkoxysilane composition of Okazaki are known for coating steel sheet from Guillou and 
However Guillou as modified does not expressly disclose the coating having polyester or acrylic resin or methyltrialkoxysilane or phenyltrialkoxysilane.  
Ohnishi, directed to a hydrophilic coating for metal like modified Guillou discloses in the abstract and claims and at Col. 1 last full ¶; ¶ bridging Cols 1-2, Col. 2, lines 20-54; Col. 5, lines 10-23, 38-51; Col. 6, lines 55-67 and Col. 11, line 20 to Col. 12, line 31 a top coating composition prepared by incorporating a specified organosilicate of formula, where R is same or different and is hydrogen atom or a monovalent hydrocarbon group having 1 to 10 carbon atoms, and/or its condensate into an organic coating composition, a film formed from said top coating composition being such that a surface of the film, which has been subjected to an acid treatment, shows a contact angle to water of 70º or less; and a film-forming process which comprises coating said top coating composition onto a substrate to form a film, followed by treating the surface of the film with an acid.  The substrate to coat the above top coating composition may broadly include inorganic substrates such as glass, slate, concrete and the like; metal substrates, for example, metals such as aluminium, steel, tin, copper, stainless steel and the like, such metals as to be obtained by plating zinc, tin, chromium, Claim 5).  Furthermore from Col. 8, line 52 to Col. 10, line 18 in addition to the above reactively curable coating composition, a solvent based organic coating composition may include non-crosslinkable coating composition and the water based coating composition may include conventionally used ones, for example, curable or non-curable ones, water-soluble, water dispersible or emulsifiable ones, and anionic, cationic or nonionic ones.  Specifically, the kind of the coating composition may include water based coating composition with polyester resin, silicone resin, acrylic resin based, liquid coating composition free of the organic solvent curable with actinic ray and powder coatings with examples of powder curable resins of acrylic, polyester resin, and silicone resin may include acrylic resin, polyester resin, silicone resin, fluorocarbon resin and modified resins thereof such as silicone-modified acrylic resin.  Preferably an acrylic curable resin composition is one containing, as the powdered curable resin, glycidyl group-containing acrylic resin containing, or hydroxyl group-containing acrylic resin and polyester curable resin  Claim 7
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou as modified to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel with the film having the organosilane condensate resin, as afore-described for Claim 5, where from Ohnishi the film of α,ω-functional siloxane oligomers and fatty acid metal soaps and organo-silicone copolymer includes polyester or acrylic resins for pending Claim 5 and includes methyltrimethoxysilane or phenyltrimethoxysilane for pending Claim 7 for producing homopolymers or copolymers of a siloxane macromonomer for treatment by a combination of oxygen after-treatment with or without acid after-treatment motivated to have a hydrophilic film on the metal substrate for good weather resistance and stain resistance as for the coated metal of Claims 7.  Furthermore the combination of Ohnishi and Guillou as modified has a reasonable expectation of success because both Ohnishi and Guillou have siloxane or silicone polymers coating steel substrates and with Ohnishi the polyester and acrylic resins can accompany the siloxane or silicone polymers.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guillou in view of Okazaki evidenced by Bae in view of further in view of Ohnishi evidenced by Gleason and further in view of the article entitled “Hydrophobic Behavior of Insulators Coated with RTV Silicone Rubber” Seog-Hyeon Kim et al.  IEEE Transactions on Electrical Insulation Vol. 27 No. 3, June 1992 (hereinafter “Kim”).  
Regarding Claim 6 Guillou in view of Okazaki further in view of Ohnishi is applied as to Claim 5, however Guillou as modified does not expressly disclose the methylene iodide sliding angle of the surface of the coating film is 15 to 50º .    
Kim discloses in the abstract and Fig. 5 and the conclusion that Room temperature vulcanizing (RTV) silicone rubber coatings are applied to electrical insulators to improve their subsequent insulation strength, particularly under wet conditions. Under prolonged wetting the hydrophobicity of the coating is reduced temporarily and the insulator protection is lost. After a dry period, a recovery of the hydrophobicity takes place.  To investigate this phenomenon, the surface was subjected to various wetting conditions with and without electrical stress. Measurements of the contact and the sliding angles were used to determine the state of the surface. Using water, the surface free energy of the RTV was calculated from the contact angle measurements as a function of time of exposing the surface to salt-fog.  The surface free energies due to London dispersion YSD , and hydrogen bonding YSH , forces on the surface of RTV coatings were calculated from the contact angle measurements using both water and methylene iodide.  In this study, deionized distilled water and methylene iodide (MI) were used.  For measuring the contact angle, the drop sizes used were very small at approximately 5.6 and 33 p1 and therefore the contact angle could be measured directly on the rods. The sliding angle as was determined using a water drop of 33 p1 within approximately 20 s after placing the water SH and YSD.  However, it is known that MI has a very small polarization and therefore the measured contact angle with MI was found to be insensitive to the change of polar radicals on the solid surface.  Figures 13(a) and (b) show the contact angle as a function of test time while the specimens were energized in the salt-fog chamber using 0 and 100 pph of ATH filled RTV, respectively. The Conditions: 250 µS/cm conductivity of water for fog, 0.5 kV/cm average electric stress.  Two specimens and four measurements at each location. (a) 0 pph and (b) 100 pph ATH filled RTV.  The data at 0 time refer to the virgin specimens.  It was observed that when using a water droplet to measure ΘC, the latter decreased rapidly near the top of the rods (Figure 13, curve A) while at the center of the rods (Figure 13, curve B) it decreased slowly as a function of the test time.  This is attributed to the strong dry band arcing activity which was observed to occur only near the top of the rods.  This implies that the discharges induce a rapid change in the chemical structure of the C.  The significant changes on the surface of RTV after the energized salt-fog test are the decreased CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing.  The increased oxygen is responsible for forming high hydrogen bonding forces between RTV and water. These forces are responsible for the rapid loss of hydrophobicity. Therefore, the increase of oxygen in PDMS molecules from crosslinking rapidly decrease the hydrophobicity during dry band arcing.  Because the instant specification is silent to unexpected results, the specific sliding angle with MI of pending claim 6 is not considered to confer patentability to the claims.  As the specific sliding angle with MI is (are) a variable(s) that can be modified, among others, by adjusting salt fog treatment to decreased CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing the precise sliding angle with MI would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the salt fog treatment to decreased CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing in Kim to obtain the desired sliding angle with MI (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the oxygen after-treated 
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou as modified to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel with the film having the organosilane condensate resin, as afore-described for Claim 5, where from Kim the coating includes salt fog treated silicone to decrease the CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing motivated to decrease the sliding angle with MI as for the coated metal of Claim 6.  
Response to Arguments
Applicant’s arguments and amendments filed 11/30/2020 with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive, and the prior rejections under 35 U.S.C. 112(a) and (b) of the pending claims have been withdrawn.  Applicant's arguments filed 11/30/2020 for the amendments filed the same date regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicants traverse the rejection of Claims 1-4 under 35 U.S.C. 103 from US 5,635,572 (hereafter "Ohnishi") in view of JP 2002-307606 (hereafter "Shimizu"), in view of US 2011/0008630 (hereafter "Okazaki") evidenced by US 2003/0215644 (hereafter "Deshpande") further in view of US 2003/0175488 (hereinafter "Ashana").  Applicants disagree that from Shimizu’s disclosure of an amount of silanol groups of a silicone resin which overlaps that of the present application, that one of ordinary skill in the art would have adopted the amount of silanol groups of silicone resin of Shimizu to a silicon resin of Ohnishi.  First Applicants argue that topcoat coating composition of Ohnishi is applied for building structures that are used outdoors (see, e.g., column 13, line 21-24). On the other hand, a coated metal sheet of Shimizu is applied for cooking utensils, heating equipment that are used indoors (see, e.g., paragraph [0001]). The required properties are very different between the coating for building materials used building structure used outdoors and the coating for cooking utensils used indoors. Therefore, one of ordinary skill in the art would not have been motivated to combine Ohnishi and Shimizu as suggested by the Office Action.  
In response Applicants did not address that ¶ 0001 of Shimizu along with heating cooking appliance and a heating appliance teaches the coated steel sheet is used for an air conditioner and an automobile exhaust system part and has excellent workability and heat resistance.  Both the air conditioner and automobile exhaust systems are used outdoors.  Therefore Applicants first argument is incorrect.  
Applicants also argue that Ohnishi is directed to composition including hydroxyl group-containing resin for stain resistance and an organosilicate or its condensate, mixed in a ratio of 100:0.1 to 100:50 by weight citing column 2, line 43-47 and column 11, line 6-14 of Ohnishi.  Applicants conclude the amount of the hydroxyl group containing resin is at least 200% by weight of the amount of the organosilicate, and if the composition contains more organosilicate in relation of the hydroxyl group-containing resin, according to Ohnishi, "the film may be hardened and may undesirably result defects such as cracking, reduction in gloss and the like."  Applicants assert that on the other hand, Shimizu is directed to a coating with both excellent heat resistance and workability, and Shimizu achieves this objective by an entangled three-dimensional network structure formed in a composition comprising a mixture of a methyl silicone resin and a linear methyl phenyl silicone resin from ¶ 0009 ("The compatibility between processing adhesion and coating strength is derived from the coating structure (Fig. 3) in which the linear methyl phenyl silicone resin is entangled in the three-dimensional network structure of the methylsilicone resin.").  Applicants submit Shimizu does not disclose any other resins as additional components, and suggests that the total amount of additives should not exceed 150 weight parts per 100 weight parts of the silicone resins. See [0019] ("The rust preventive pigment ... when added together with the pigment, is added at a ratio of 45 to 150 parts by mass in total.").  Applicants contend that one skilled in the art would understand that when the additives exceed 150% by weight of the silicone resins, the formation of the entangled three-dimensional network structure will be interfered which results in unfavorable properties of the coating from Shimizu’s disclosure at ¶ 0019 ("when added in an amount exceeding 150 parts by mass, the coating film becomes brittle and the processing adhesion decreases").  Applicants conclude that as such, the teachings of Ohnishi and Shimizu are incompatible when Ohnishi requires hydroxyl group-containing resin in an amount of at least 200% by weight of the organosilicate, while Shimizu requires less than 150% of total additives in addition to the silicone resins.  The proposed modification by Shimizu would render Ohnishi unsatisfactory for its intended purpose, as the amount of the hydroxyl group-containing resin will be inadequate such that "the film may be hardened and may undesirably result defects such as cracking, reduction in gloss and the like." Similarly, the combination with Ohnishi would also render Shimizu unsatisfactory, as the amount of the silicone resins will be inadequate such that "the coating film becomes brittle and the processing adhesion decreases."  Applicants further conclude one skilled in the art would not be motivated to combine Ohnishi and Shimizu according to MPEP §2143.0l(V) ("If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification."   
In response the Examiner disagrees with Applicants argument and conclusion as an approach involving comparing apples and oranges.  First, Applicants comparison that something in the Ohnishi reference is like an additive of a pigment in Shimizu is unclear and vague as just what is the assumed additive that should not exceed 150% in Shimizu?  Secondly, Applicants allege such an amount of something from Ohnishi as an additive in Shimizu interferes with the formation of entanglements in Shimizu.  Applicants are reminded that Shimizu is only used as a teaching reference in order to teach the amount of silanol from a blend of methylsilicone resin A and the methylphenylsilicone resin B with the silanol containing silicone or hydroxyl group containing resin of Ohnishi providing an amount of silicone from 0.242 per silicon atoms 
Also contrary to Applicants, argument the amount of silicate in Ohnishi would not increase by having a blend of like silanol containing silicones of Ohnishi in view of Shimizu but would still be less than 50 parks (sic “parts”) by weight per 100 parts by 
Applicants traverse the rejection of Claims 5 and 9 under 35 U.S.C. § 103 as allegedly being unpatentable over the article of “Guillou" further in view of Okazaki evidenced by US 2010/0025724 (hereafter "Bae") and claims 6 and 7-8 with the additional references of Kim for Claim 6 and Ohnishi for Claims 7-8.  Applicants disagree that Ohnishi discloses a top coating composition prepared by incorporating polyester or acrylic resin and specific organosilicate that one of ordinary skill in the art would have modified a coating film of Guillou to include such resins.  Applicants submit that in Guillou, oxidized barrier thin film is formed by polymerizing tetramethyl disiloxane by a remote plasma enhanced chemical vapor deposition process to obtain coating (see, e.g., page 4234, first column, line 14-17), and the coatings are treated under remote plasma assisted oxidation and /or thermal treatment in order to mineralize as silica-like materials (see, e.g., page 4234, first column, line 22-25).  Applicants contend that in contrast, it is well-known in the art that it is difficult to form a coating including a resin, such as polyester resin or acrylic resin, by chemical vapor deposition process. Further, it is well-known in the art that when the coating including polyester resin or acrylic resin is subjected to the oxidation process as described in Guillou, the coating is easily decomposed.  Applicants conclude one skilled in the art would find no motivation to incorporate polyester resins or acrylic resins to the coating of Guillou, and as such, there is no motivation to modify Guillou with the resins of Ohnishi.  
In response it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding that it is well-known in the art that it is difficult to form a coating including a resin, such as polyester resin or acrylic resin, by chemical vapor deposition process, particular in light of the teaching of the Gleason patent that such can be done, and that it is well-known in the art that when the coating including polyester resin or acrylic resin is subjected to the oxidation process as described in Guillou, the coating is easily decomposed must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787